Citation Nr: 0425968	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The appellant is the custodian of the veteran, who served on 
active duty from February 1980 to February 1983, and as a 
member of the Army National Guard from February 1983 to 
September 1987.  The veteran has been rated as incompetent by 
VA since September 2003.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was previously before the Board in December 2000, 
when it was remanded for further development.  The case is 
now again before the Board.

Review of the record shows that a claim was submitted in 
April 2004 requesting back pay from 1985.  A claim for an 
earlier effective date is inferred and is referred to the RO 
for clarification and appropriate action.

The Board notes that the veteran was hospitalized from March 
4 to 26, 2004 for schizophrenia, paranoid type.  A claim for 
a temporary total evaluation because of hospital treatment in 
excess of 21 days was denied by a May 2004 rating decision, 
as the veteran was found to have been hospitalized for a 
condition for which he was not service-connected.  As the 
Board, by this decision, has granted entitlement to service 
connection for an acquired psychiatric condition to include 
schizophrenia, paranoid type, and depression, a claim for a 
temporary 100 percent evaluation under 38 C.F.R. § 4.29 and 
4.30 is inferred.  This claim is referred to the RO for 
appropriate action.

The issue of entitlement to TDIU being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of the claim, 
and adequately notified the veteran of the evidence necessary 
to substantiate the claim of service connection addressed in 
this decision.

2.  The medical evidence establishes that the veteran 
manifests schizophrenia, paranoid type, with depression that 
had its onset during his active service.


CONCLUSION OF LAW

Schizophrenia with depression was incurred in service.  
38 U.S.C.A. § 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In the present case, the Board notes that the claims file 
contained recent VA treatment records, received in July 2004, 
that the RO, the agency of original jurisdiction, has not had 
an opportunity to review and to issue a supplemental 
statement of the case, in accordance with the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit)'s holding 
in Disabled Veterans of America v. Secretary of Veterans 
Affairs (DAV v. Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003).

Notwithstanding, the Board is granting the veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder.  No additional evidence is required to 
make a determination as to this issue, and, hence, any 
failure to comply with the Federal Circuit's holding in DAV 
v. Sec'y of VA as well as with VCAA requirements as to this 
issue would not be prejudicial to the veteran.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (2002).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In addition, the regulations provide that certain chronic 
diseases will be considered to have been incurred in service 
if manifested to a degree of 10 percent or more within one 
year from the date of separation from active service, where 
the veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (2002).  Psychoses are among the chronic diseases for 
which the presumption is granted.  38 C.F.R. § 3.309(a) 
(2002).

It is maintained that the veteran manifests an acquired 
psychiatric disorder that is the result of his active 
service.

Service medical records show that the veteran was 
hospitalized during active service for a severe outbreak of a 
skin rash.  During hospitalization, psychological testing was 
recommended, as the veteran's reaction to his skin condition 
was thought to be extreme.  The report of consult notes that 
the veteran's affect then suggested extreme fatigue due to 
inability to sleep or the use of medications, or play action 
for secondary benefits.  The psychological consult revealed 
that the veteran had been unable to sleep due to the itching.  
His roommate had complained that he was up all the time, and 
was concerned about catching whatever it was that the veteran 
had and so wouldn't have anything to do with him.  He was 
concerned about the allegations that he was abusing the 
prescription medication.  The examiner observed that the 
veteran's presentation was slow but coherent.  He found no 
evidence of psychosis but described symptoms of anxiety.  
Subsequently, the examiner noted that the veteran was 
sleeping better and symptoms of lethargy were absent.  The 
examiner recorded an impression of mild anxiety without 
concrete evidence of drug abuse.  Lethargy and confusion 
appeared to be secondary to increased dosage of Atavax and 
lack of sleep.  The examiner recommended further clinical 
testing, the Minnesota Multiphasic Personality Inventory 
(MMPI), which he thought may demonstrate schizoid features.  
He further recommended decreasing the Atavax while the 
veteran was in the hospital.

The veteran's reports of medical history and examination at 
discharge from active service contain no complaints, 
diagnoses, or findings of an acquired psychiatric disorder.  
However, the veteran noted in the report of medical history 
that he had had a skin rash that had a heavy effect on his 
mind.  However, while additional service medical records were 
obtained, to include hospital records, the results of 
clinical psychological testing were not.

Post-service private and VA treatment records reflect that 
the veteran was treated for acquired psychiatric disorders 
diagnosed, variously, as an anxiety disorder, dysthymia, 
schizophrenia, schizoaffective disorder, and a mood disorder 
with psychosis.

Specifically, an entry in private medical records from an 
unidentified medical treatment facility, signed by Daniel, M. 
Hoke, Ph.D., Clinical Director, notes that the veteran 
complained of depression, hopelessness, and suicidal 
ideations as early as May 1987.  The complaints were 
associated with an injury that, he said, made him feel half a 
man.  These complaints are mirrored in an entry in treatment 
records from his private treating physician Robert G. Currey, 
M.D., dated the same month.  Dr. Currey was treating him for 
a back injury beginning approximately in August 1985.  Dr. 
Currey referred the veteran to Dr. Hoke, a mental health care 
provider, who referred the veteran for hospitalization at VA.

VA hospital and outpatient treatment records show that the 
veteran was diagnosed with generalized anxiety and depression 
in June 1995; generalized anxiety in February 1997; anxiety 
disorder, not otherwise specified, dysthymia, and rule out 
schizoaffective disorder, substance abuse and/or dependence, 
and/or pain disorder in February 1998; psychosis of unknown 
type and a mood disorder with psychosis in July 1998; 
schizoaffective disorder in November 1998; schizophrenia in 
May 1999; schizoaffective disorder in March 2003, and 
schizophrenia, paranoid type in March and July 2004.  

In January 2001, the veteran underwent VA examination.  The 
examiner, Bharti A. Shah, M.D. and Staff Psychiatrist, 
diagnosed the veteran with schizophrenia, schizoaffective 
type with depression, and opined that the disability had its 
onset during the veteran's active service.

It is the impression of the examiner that 
the patient has a long history of 
psychotic disorders that appears to be 
schizophrenia, schizoaffective type with 
depression.  The patient has a clear cut 
mood disturbance with thought disorder.  
The patient's affect is blunted.  The 
patient also has some looseness of 
association.  The patient also has 
auditory hallucinations which confirmed 
the diagnosis of schizophrenia.  The 
patient has this illness according the 
his [sic] which started when he was in 
service in Germany.

***

The patient also has a past history of 
psychiatric admissions for depression, 
hearing voices, and suicidal ideations at 
[] VA Medical Center.  Although the 
patient's psychiatric illness started 
when he was in the service, it is the 
impression of the examiner that it is 
very difficult to know exactly when he 
was admitted the first time to the 
psychiatric hospital following his 
discharge from the military.

Dr. Shah noted that the veteran's main psychosocial stressor 
appeared to be, along with cognitive impairment, his chronic 
back pain following an inservice back injury, which left him 
with chronic pain.  The Board notes that the veteran is 
service connected for lower back and left shoulder 
disabilities that were found to be the result of inservice 
injuries and an injury sustained during a period of inactive 
duty for training, respectively.

Dr. Shah thereafter continued to oversee the veteran's 
treatment, culminating in the most recent diagnosis presented 
by the medical evidence, dated in July 2004, which is 
described as schizophrenia, paranoid type.  Of critical 
importance are the clinical testing and long term VA 
treatment records that underlie Dr. Shah's diagnoses, 
including another battery of the MMPI-2 and the Wechsler 
Adult Intelligence Scale-Revised (WAIS-R), several 
psychiatric hospitalizations, in 1995, 1997, 1998, and 1999, 
day treatment programs, and extended periods of individual 
and group therapy treatment.  Treatment records reflect 
complaints of and treatment for such symptoms as depression, 
anxiety, decreased sleep, alterations in thoughts, audio and 
visual hallucinations, short and long term memory loss, 
noncompliance with prescribed medications, and drug and 
alcohol abuse.

In February 2003, the veteran underwent further VA 
examination, at which time the examiner diagnosed a mental 
disorder not otherwise specified due to a general medical 
condition.  The examiner described the veteran as sullen and 
apparently sedated.  He observed his speech to be slow and 
that, although able to maintain eye contact and clearly 
observing the interaction occurring during the interview, the 
veteran seemed to avoid participating in the interview.  The 
examiner concluded that the veteran's mental disorder was the 
result of noncompliance with medications prescribed to 
control his diabetes.

A review of the claims file revealed that 
the veteran does not have a history of 
psychotic disorders or mood disturbances.  
Nervous disabilities were not shown by 
the record.  The veteran in 1987 
complained about feelings of depression 
related to pain and physical limitations.  
When he was in the hospital in the 
military he reported anxiety, which was 
determined to be situationally based, and 
he was experiencing a rash and poor sleep 
at that time.

***

The veteran's type 1 diabetes is a 
metabolic disorder.  This metabolic 
disorder often times, when glucose levels 
are extremely high or extremely low, 
yield behaviors that are similar to those 
observed in schizophrenia ... a mental 
disorder is not present in his history 
and it is most likely that any conduct or 
emotional symptoms that are observed by 
others are a result of uncontrolled 
disabilities.

The examiner, an M. Hargrove, is not identified in the 
examination report or elsewhere as a psychologist, and no 
clinical tests were conducted in conjunction with the 
examination.  However, both examiners are medical 
professionals.  In addition, both examiners noted that they 
had reviewed the veteran's claims file and that they 
interviewed the veteran's sister and family in addition to 
interviewing the veteran.

Hence, the record presents two competing VA medical expert 
opinions.  In the first instance, Dr. Shah references the 
record, generally, noting the history of psychotic disorders 
and chronic pain postservice and concluded that the veteran 
manifests an acquired psychiatric disability that had its 
onset in active service.  Dr. Hargrove discusses specific 
entries in the service medical records and the early, 1987, 
private medical entry, and came to a different conclusion, 
i.e., that the veteran's manifested psychiatric disorder, 
such as it is, did not have its onset in active service.  
Rather, the veteran's mental disorder not otherwise specified 
is the result of noncompliance with medications prescribed 
for his diabetes.  The Board must thus determine which of the 
two VA medical expert opinions is the more probative.  

In evaluating which VA medical opinion is the more probative, 
the Board notes that VA treatment records reflect that Dr. 
Shah is a staff psychologist, and that, in this capacity, he 
oversaw the veteran's treatment, following the January 2001 
VA examination, to the present.  In addition, the Board 
observes that an independent review of the VA and non VA 
medical records present in the claims file reveals, contrary 
to Dr. Hargrove's statements, a medical history for the 
veteran that is marked with complaints of, and treatment for, 
such symptoms as depression, anxiety, decreased sleep, 
alterations in thoughts, audio and visual hallucinations, 
suicidal ideations and feelings of hopelessness, short and 
long term memory loss as well as noncompliance with 
prescribed medications, drug and alcohol abuse, and other 
medical conditions including diabetes, hypertension, and back 
and shoulder conditions dating back to at least 1987.

Moreover, VA medical treatment records present multiple 
diagnoses of nervous disorders, and disorders with psychotic 
features which are based on clinical testing, individual and 
group therapy, and inpatient and outpatient program 
treatment-some over extended periods of time dating back to 
at least 1995.  This is contrary to Dr. Hargrove's assertion 
that the record does not present a history of such diagnoses.  

It is noted that the clinical diagnoses dating back to 1995 
presents an initial diagnosis that is still many years 
following the veteran's discharge from active service in 
1983, and certainly well beyond the one year presumption 
period.  It is therefore clear that the interpretation of the 
symptomatology reflected in private medical records dated in 
1987, and that of the symptoms and treatment reported during 
active service, are significant.

The Board concludes that Dr. Shah's opinion is more probative 
than Dr. Hargrove's in determining the interpretation of the 
symptomatology recorded as presented in the veteran's service 
medical records and as reflected in the 1987 private 
treatment records.  The Board's reasons may be summarized as 
follows.  First, Dr. Shah, as a staff psychologist in 
addition to being an M.D., possesses the more specialized 
medical expertise required to provide more informed and 
precise opinions.  Second, Dr. Shah has been involved in the 
veteran's psychiatric treatment.  Therefore, he not only 
acquired experience with the veteran, his condition, and his 
treatment, but he also had access to the clinical results 
necessary to arrive at a more informed opinion.  Dr. Shah's 
subsequent diagnoses of the veteran have been consistent with 
that in the January 2001 VA examination report.  As noted 
above, the most recent diagnosis, dated in July 2004, is of 
schizophrenia, paranoid type.  Third, and finally, the 
Board's own, independent review of the medical evidence of 
record corroborates Dr. Shah's observations of the veteran's 
medical history.

Concerning this last reason, Dr. Shah's apprehension of the 
veteran's medical history, the Board observes that the 
physician identified the veteran's main psychosocial stressor 
as chronic pain associated with the residuals of an inservice 
injury.  The transcript of the examination is awkwardly 
worded, but it is clear that Dr. Shah referred to a back 
injury that the veteran stated he incurred during his active 
service in Germany.  The private medical records dated in 
1987 reflect the veteran's report of an additional, post-
service, back injury involving a fall off a ladder.  
Nonetheless, review of the record reflects that the veteran 
was granted service connection for the residuals of an 
inservice back injury, which occurred during his active 
service, and the residuals of a left shoulder injury, which 
occurred during a period of active duty for training and was 
found to have been within the line of duty, in an August 1997 
rating decision.  The decision was based on VA examinations 
conducted in December 1995, pursuant to a September 1995 
remand, which required review of the record to include 
consideration of the additional post-service back injury.  
The examiner found that the veteran's manifested lower back 
and left shoulder disabilities were the result of injuries 
sustained during active service and active duty for training, 
respectively.

Thus, even if the Board were to understand Dr. Shah's opinion 
to indicate that the veteran's diagnosed acquired psychiatric 
condition was the result of psychosocial stressors caused by 
previous injury, the diagnosed schizophrenia, schizoaffective 
type with depression would still be etiologically linked to 
his active service, because the injury referred to by Dr. 
Shah was shown by the record to be the result of active 
service, and is, in fact, service-connected.

In this, the Board finds that Dr. Shah presents an opinion 
that is consistent with the medical evidence of record and 
informed with a greater degree of medical expertise than that 
presented by Dr. Hargrove.

As the January 2001 VA examination by Dr. Shah diagnosed 
schizophrenia, schizoaffective type with depression and found 
that it both had its onset during active service and is 
etiologically related to injury the veteran sustained during 
his active service and active duty for training, the 
residuals of which are also service-connected, the Board 
therefore finds that the medical evidence establishes that 
the veteran manifests schizophrenia, paranoid type, and 
depression, is the result of the veteran's active service.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests 
schizophrenia, paranoid type, and depression that is the 
result of his active service.  The Board therefore concludes 
that service connection for schizophrenia, paranoid type, 
with depression is appropriate.


ORDER

Service connection for schizophrenia, paranoid type, with 
depression is granted.


REMAND

As previously noted, the VCAA redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

In reference to the veteran's claim seeking entitlement to 
TDIU, the Board has reviewed the record and finds that 
additional development is necessary before appellate action 
may be completed in this case.  In this regard, the Board 
notes that by this decision, it has granted entitlement to 
service connection for an acquired psychiatric disorder, 
namely, schizophrenia, paranoid type, with depression.  
Remand is therefore required to give the RO an opportunity to 
implement this grant and assign an evaluation to this 
disability.  This will have an impact on the veteran's 
eligibility for TDIU.  The Board notes that the veteran has 
been found to be incompetent as a result of this now service-
connected psychiatric disability.

In addition, the Board is in receipt of VA treatment records, 
as noted above, that the RO has not had the opportunity to 
review.  The RO must have an opportunity to consider these 
records and their impact, if any, on evaluating the disabling 
effects of the veteran's other service connected 
disabilities, which may also have an impact on the veteran's 
eligibility for TDIU, and to issue a supplemental statement 
of the case.  See DAV v. Sec'y of VA, supra.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the Federal Circuit in DAV v. Sec'y of 
VA, supra, invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore a remand is required in this appeal 
so that additional development may be undertaken in order to 
fulfill the Department's duty to assist the appellant with 
his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 
7-2004, are fully complied with and 
satisfied as to the issue of entitlement 
to TDIU.  In particular, the RO must 
inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for TDIU; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the appellant is expected to 
provide; and (5) request or tell the 
appellant to provide any evidence in her 
possession that pertains to the veteran's 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
appellant identify all VA and non-VA 
health care providers who treated the 
veteran for his service connected 
disabilities.  The RO should procure duly 
executed authorization for the release of 
private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
the claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records, of treatment accorded 
him at the VA Medical Centers (MCs) in 
Tuskegee and Montgomery, Alabama, and any 
other facility that the veteran may 
identify.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the extent of disability 
caused by his service-connected 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, must be sent to the examiner(s) 
for review.  

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected disabilities.  They should also 
render an opinion as to the overall 
effect of each disability on the 
veteran's ability to obtain and retain 
employment, that is, whether it would 
preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.  Consideration may be 
given to the veteran's level of 
education, special training, and previous 
work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The examiners should 
clearly outline the rationale for any 
opinion expressed.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to TDIU.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The appellant is reminded that it is 
the veteran's responsibility to appear for any and all 
scheduled examinations and that failure to do so could result 
in the denial of the claim.  38 C.F.R. § 3.655 (2003).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



